Citation Nr: 0126830	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-13 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to the receipt of VA benefits.


REPRESENTATION

Appellant represented by:	Hugh F. O'Donnell, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The appellant served on active duty from October 1962 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 Administrative Decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which determined that the character of 
the appellant's discharge from service was a bar to VA 
benefits except health care under 38 U.S.C. Chapter 17.  The 
appellant perfected an appeal of this determination to the 
Board.

In September 2001, the appellant, accompanied by his 
attorney, presented testimony to the undersigned Board Member 
at a hearing held at the local VA office.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The appellant served on active duty with the United 
States Army from October 1962 to October 1964 and was 
discharged under other than honorable conditions.

3.  The appellant's service records show that he was 
convicted under a special court-martial and had seven Article 
15s.

4.  The appellant's offenses committed during his military 
service were willful and persistent, he was not insane at the 
time of the commission of any of the offenses that led to his 
discharge, and for purposes of VA benefits, the appellant's 
discharge from service was under dishonorable conditions.


CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable 
conditions and constitutes a bar to VA benefits, except for 
Chapter 17 of 38 U.S.C.  38 U.S.C.A. § 5303 (West 1991); 
38 C.F.R. § 3.12(d) (4) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service records reflect that he enlisted in 
the United States Army in October 1962.  These records 
indicate that he received excellent ratings for his 
performance during basic combat training, advanced infantry 
training and during the first five months of his assignment 
to a permanent unit.  These records disclose, however, that 
all of his remaining service was deemed unsatisfactory.  In 
addition, his disciplinary records show that he was convicted 
under special court-martial in August 1964 for being AWOL 
(absence without official leave) from June 29 to July 18, 
1964; failing to obey a lawful order; and offering to assault 
in July 1964.  He also was cited for another period of AWOL; 
for violating orders, including ones for leaving his guard 
post and for damaging a motor vehicle; for breaking several 
restrictions; and received seven Article 15s.  With respect 
to his departure from his guard post, the service records 
contain an April 1964 statement drafted by the appellant in 
which he stated that the reason that he entered the boiler 
room at the laundry was because he was unprepared for the 
rain; however, he conceded that there was "no excuse" for 
his actions.  The statement further reflects that he 
acknowledged that he was fully aware of the consequences of 
his actions and indicated that his receipt of earlier Article 
15s convinced him that he was not a good servicemember.

The appellant's service records also contain statements from 
several of his commanding officers, who uniformly reported 
that he exhibited a persistent and consistent lack of 
discipline as well as an unwillingness to accept 
responsibility for his actions.  His commanding officers 
indicated that this was despite numerous attempts to motivate 
and counsel him; they stated that his behavior did not 
improve and that instead he continued to be "belligerent and 
insubordinate."  As such, his superior officers recommended 
that he be given an unfitness discharge.  In addition, these 
records reflect that the appellant expressed a repeated 
desire to "get out of the Army in any way possible."

In October 1964, because of his pattern of frequent incidents 
of a discreditable nature, the veteran was discharged from 
service under other than honorable conditions.  Prior to his 
discharge, in August 1964 the appellant was afforded a 
psychiatric evaluation.  The psychiatrist noted the 
appellant's pertinent pre-service social and occupational 
history as well as military record.  The evaluation revealed 
that the veteran had no psychosis, neurosis, organic brain 
syndrome or mental deficiency.  The examiner diagnosed the 
veteran as having "Characterologic defect-passive aggressive 
personality, Immaturity."  Subsequent to offering this 
impression, the examiner described the appellant as immature 
and commented that he reacted to frustrations "quite 
impulsively" and indicated that he "chronically rejects 
authority."  He added that the appellant was not motivated 
toward further military service.

In 1978, the appellant sought to have the character of his 
discharge upgraded.  In support of his application, the 
appellant noted his youth at the time of his service; his 
level of educational achievement (he had only completed the 
seventh grade prior to his enlistment, during which time he 
received a high school GED certificate); his psychiatric 
diagnosis; his immaturity; and his overseas duty.  In light 
of these factors, he argued that the discharge was overly 
harsh given the nature of the offenses.  In denying his 
petition, the Army's Discharge Review Board acknowledged the 
appellant's initial good performance evaluations but observed 
that most of his service had been deemed unsatisfactory.  In 
addition, the Discharge Review Board determined because its 
review of the veteran's service records disclosed a 
"repetitive nature of the applicant's misconduct and the 
obvious failure of punishments for his misconducts to deter 
further indiscipline," the Discharge Review Board indicated 
that it "considered these factors to outweigh the earlier 
excellent service."  The Discharge Review Board further 
stated that it determined that the relief sought was not 
warranted and had unanimously voted to deny his appeal.

In a June 1999 Administrative Decision, the RO determined 
that the appellant's discharge occurred as the result of 
willful and persistent misconduct.  As a result, it was 
concluded that the bad conduct discharge was considered to be 
a discharge under dishonorable conditions for VA purposes and 
a bar to VA benefits.

During the course of this appeal, the appellant testified at 
hearings conducted before a hearing officer at the RO in 
December 1999 and before the undersigned Board Member in 
September 2001.  At both hearings, he was represented by his 
private attorney, Hugh H. O'Donnell.  In addition, in 
statements and written argument submitted by the appellant or 
by his attorney on his behalf, the appellant acknowledged his 
many past misdeeds but essentially asserted that a grant of 
the relief sought was warranted.  In doing so, he emphasized 
that prior, during and subsequent to service, he suffered 
from enuresis, which he explained was a condition 
characterized by an inability to control the discharge of his 
urine.  He added that this condition was generally 
symptomatic at night and that he tried to conceal it because 
it was very embarrassing.  The appellant also reported that 
he suffered from an involuntary pattern of falling asleep.

In addition, during the hearings, the appellant testified 
that he had no disciplinary problems during service until he 
arrived at his last duty location in Hawaii.  At that duty 
post, the appellant stated that he was constantly harassed 
and taunted by numerous service personnel, including several 
non-commissioned officers (NCOs), who picked on him because 
of his bedwetting.  In fact, he reported that he was forced 
to hang his mattress from his window in the mornings.  
Moreover, he stated that his superior officers ordered other 
service personnel to awaken him at night so that he would not 
urinate on his mattress.

In his statements and during the hearings, the appellant 
further maintained that because his superior officers were 
intent on forcing him from service, they cited him for 
numerous minor infractions.  In this regard, he described the 
motor vehicle accident as a mere "fender bender."  
Similarly, when discussing the incident when he left his 
guard post during a rainstorm, he stated that he was "out in 
the boonies guarding a laundromat."  Moreover, he explained 
that he was not dressed appropriately for the rainstorm.  
Further, with regard to the incident when he lifted a machete 
and threatened to use it against another servicemember, 
although the appellant acknowledged having done so, he denied 
having any intent to use it.

The appellant also testified that he had a troubled 
background that preceded his entry into the military, 
including difficulties with civilian law enforcement 
personnel.  Indeed, he reported that his parole officer 
suggested that he enlist in the military.  He also noted that 
he was among the youngest in a family of eighteen children 
and reported that he had come from "a bad home situation."  
Further, the appellant highlighted that he was only seventeen 
years of age at enlistment and stated that he was 
"immature" and "not well-versed in the ways of the world."  
In this regard, he noted that at that time he had only 
completed the seventh grade.

In addition, in his statements and testimony, the appellant 
focused a great deal of time and argument on his assertion 
that his period of AWOL from June 29 to July 18, 1964, was 
precipitated by "gross and degrading conduct toward him by a 
non-commissioned officer."  In this regard, he explained 
that the sergeant, whom he identified, urinated on his head 
while he was sleeping.  He asserted that the sergeant's 
action was criminal and that, although it does not excuse his 
behavior in leaving his unit, places his action in 
perspective; however, the appellant testified that he never 
filed formal charges against that sergeant.  Further, he 
maintained that the incident should be evaluated through the 
viewpoint of the person who went AWOL.  The appellant also 
claims that it supports his charge that he was consistently 
subjected to harassment by his superior officers who 
attempted to drive him from service.  

Further, the appellant pointed out that his longest period of 
AWOL, from June 29 to July 18, 1964, was considerably shorter 
than 180 days.  Finally, despite being confronted by his past 
statements contained in his service records, the appellant 
testified that he attempted to be the best soldier he was 
able to be and denied having an intent to be discharged from 
service.

For purposes of VA benefits, a "veteran" is a person 
discharged or released from active service under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  VA benefits are not payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  38 C.F.R. § 3.12(a).  A discharge or release 
for certain offenses, including willful and persistent 
misconduct, is considered to have been under dishonorable 
conditions.  38 C.F.R. § 3.12(d)(4).  An exception is 
provided under that regulation if the discharge was because 
of a minor offense and service was otherwise honest, faithful 
and meritorious.  Additionally, a discharge under 
dishonorable conditions will not constitute a bar to benefits 
if the individual was insane at the time of the offense 
caused the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  An insane person is one who, although not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
from the accepted standards of the community to which by 
birth and education he belongs as to lack the adaptability to 
make further adjustment to the social customs of the 
community in which he resides.  38 C.F.R. § 3.354.

The Board concludes that the discharge under other than 
honorable conditions was the result of the appellant's own 
willful and persistent misconduct.  The record clearly shows 
that the appellant's offenses occurred in a relatively short 
period of time and were the type of offenses that precluded 
him from performing his military duties and the military 
authorities found that he had committed all of the offenses.  
In reaching this determination, the Board concludes that, 
notwithstanding the lack of any indication in his service 
records that he was urinated upon while sleeping, the Board 
finds the veteran's statements and testimony to be credible 
and accepts his account as true for the purposes of this 
appeal.  The Board observes, however, that in prosecuting 
this appeal, the appellant has focused almost exclusively on 
this incident, which he reports precipitated his twenty-day 
period of AWOL.  In doing so, the appellant does not 
challenge the occurrence of the twenty-day period of AWOL or 
the several other incidents that contributed to his discharge 
under other than honorable conditions.  Moreover, with 
respect to the incident when he departed from his guard post, 
although the appellant explained the circumstances 
surrounding his departure, in essence arguing that it was 
understandable given that he was not appropriately dressed 
for rain conditions, as discussed above, a contemporaneous 
service record reflects that in an April 1964 statement, the 
appellant conceded that he had "no excuse" for doing so.  
In addition, in that statement, he acknowledged that he was 
fully aware of the consequences of his actions; indeed, he 
indicated that his receipt of earlier Article 15s had 
convinced him that he was not a good servicemember.  
Similarly, although the appellant has described the 
infraction involving the motor vehicle accident as "minor," 
and also testified that he did not actually intend to use the 
machete, these incidents, when coupled with his periods of 
AWOL and other in-service infractions, as well as the 
numerous attempts, as reported in his service records, to 
alter his repetitive pattern of misconduct, persuade the 
Board that the evidence shows that the appellant's actions 
reflect a pattern of willful and persistent misconduct.  
Indeed, with respect to his periods of AWOL, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the "Court") has held that unauthorized 
absence is the type of offense that would interfere with and 
preclude the performance of an appellant's military duties 
and thus cannot constitute a minor offense.  See Cropper v. 
Brown, 6 Vet. App. 450, 452-453 (1994).  

Moreover, other than noting that his initial service was 
without incident and that he was not the subject of 
disciplinary proceedings prior to being transferred to his 
last duty station, at which he received numerous Article 15s 
and was convicted under special court-martial in August 1964, 
and that he was harassed because of his bedwetting an 
inability at times to remain awake, the appellant has 
submitted no argument that his misconduct was such that his 
service would be considered the honest, faithful and 
meritorious service that VA benefits are intended to reward.  

In addition, the appellant has not specifically asserted that 
he was insane at the time of the commission of the offenses, 
although he did point out that he was diagnosed as having a 
characterologic defect during service.  Further, the 
psychiatrist who evaluated him shortly prior to his discharge 
reported that the appellant had no psychosis, neurosis or 
mental deficiency.  As noted above, the applicable regulation 
provides an exception to the bar to benefits only if the 
individual was insane at the time of the offense that caused 
the discharge.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(b).  The 
Court has held that, under the insanity exception, both the 
acts leading to discharge and the insanity must occur 
simultaneously.  Stringham v. Brown, 8 Vet. App. 445, 448 
(1995).

In light of the foregoing, the Board concludes that the 
appellant's conduct during service clearly constituted 
willful and persistent misconduct.  There is no evidence of 
insanity at the time of the misconduct.  Therefore, the 
appellant's discharge must be considered as having been under 
dishonorable conditions and is a bar to VA benefits.


ORDER

As the character of the appellant's discharge from service is 
a bar to the receipt of VA benefits, the appeal is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

